In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                           Filed: May 22, 2017

* * * * * * * * * *                      *    *   *
CHRISTOPHER THORNTON,                             *
                                                  *               UNPUBLISHED
                         Petitioner,              *               No. 16-822V
                                                  *
v.                                                *               Special Master Gowen
                                                  *
SECRETARY OF HEALTH                               *               Joint Stipulation on Damages;
AND HUMAN SERVICES,                               *               Tdap;
                                                  *               Guillain-Barré Syndrome (“GBS”)
                         Respondent.              *
*    * * *      *   *    * * * *         *    *   *

Jonathan Pleban, Pleban & Petruska Law, LLC, St. Louis, MO, for petitioner.
Douglas Ross, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

       On July 11, 2016, Christopher Thornton (“petitioner”) filed a petition for compensation
pursuant to the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34
(2012).2 The petition alleges that petitioner suffered injuries, including Guillain-Barré Syndrome
(“GBS”), as a result of a tetanus-diphtheria-acellular-pertussis (“Tdap”) vaccine administered on
May 18, 2015. Petition at 1-2.

       On May 15, 2017, the parties filed a stipulation in which they stated that a decision
should be entered awarding compensation. Stipulation at ¶ 7. Respondent denies that the Tdap
vaccine caused petitioner to suffer from GBS or any other injury. Stipulation at ¶ 6.
Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                      1
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in
awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

        1) A lump sum of $200,000.00 in the form of a check payable to petitioner.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation at ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with the
terms of the parties’ stipulation.3

        IT IS SO ORDERED.
                                                                   s/Thomas L. Gowen
                                                                   Thomas L. Gowen
                                                                   Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2